                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DERRICK B. PIERRE                                                         CIVIL ACTION
 VERSUS                                                                    NO. 18-11160
 LOCAL RULE POLICY MAKER FOR                                               SECTION “I”(4)
 THE FIRST CIRCUIT COURT OF
 APPEAL


                                            ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of the plaintiff to

file an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves

the Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that the 42 U.S.C. § 1983 complaint filed by the plaintiff, Derrick B.

Pierre, is TRANSFERRED to the United States District Court for the Middle District of Louisiana

for further proceedings and determination of plaintiff’s application to proceed in forma pauperis

is deferred to United States District Court for the Middle District of Louisiana.

               New Orleans, Louisiana, this 20th day of December, 2018.




                                                  _______________________________________
                                                             LANCE M. AFRICK
                                                     UNITED STATES DISTRICT JUDGE
